DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa et al. (US 7,675,153).
With respect to claim 1, Kurosawa discloses an electronic component comprising: a substrate (see FIG. 1, element 11); and a plurality of conductive layers (see FIG. 1, elements 15-1A to 15-3B) and a plurality of insulating layers which are alternately laminated on the substrate (see FIG. 1, elements 12-1 to 12-3), wherein a side surface of a predetermined one of the plurality of insulating layers has a recessed part set back from a side surface of the substrate and a projecting part projecting from the recessed part (see FIG. 2, elements 17-2A, 17-2B and col. 13, lines 1-13), and wherein the recessed part is covered with a first dielectric film made of an inorganic insulating material (see FIG. 2, elements 18-2A and 18-2B).
With respect to claim 6, Kurosawa discloses that the predetermined one of the plurality of insulating layers has the recessed part and projection part over an entire side periphery thereof.  See FIG. 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (US 7,675,153) in view of Singleton et al. (US Pat. App. Pub. No. 2007/0176275).
With respect to claim 2, Kurosawa fails to teach that the predetermined one of the plurality of insulating layers is an insulating layer positioned in a lowermost layer of the plurality of insulating layers.
Singleton, on the other hand, teaches forming a recess in each of the insulating layers.  See FIG. 1.  Such an arrangement results in space for a mold compound to increase adhesion of the stacked components.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kurosawa, as taught by Singleton, in order to allow increased adhesion between the stacked components.
With respect to claim 5, Kurosawa fails to teach that side surfaces of all the plurality of insulating layers each have the recessed part and projecting part.
Singleton, on the other hand, teaches forming a recess in each of the insulating layers.  See FIG. 1.  Such an arrangement results in space for a mold compound to increase adhesion of the stacked components.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kurosawa, as taught by Singleton, in order to allow increased adhesion between the stacked components.
Allowable Subject Matter
Claim 8 is allowed.  Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: with respect to claim 8, the prior art fails to teach, or fairly suggest, the details of the fabricating operation recited therein.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 3, 4, and 7 are not disclosed in the prior art, when taken in conjunction with the limitations of base claim 1 and the respective intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848